The petition of the plaintiff and the intervening plaintiff, Easter Seal Society, Inc., for certification for appeal *926from the Appellate Court, 54 Conn. App. 479 (AC 18320), is granted, limited to the following issue:
The Supreme Court docket number is SC 16196.
Keith S. McCabe, in support of the petition.
Decided November 30, 1999
“Did the Appellate Court properly affirm the trial court’s granting of summary judgment in favor of the named defendant based upon its determination that there was no genuine issue as to any material fact that the vehicle in question did not fall within the statutory definition of ‘motor vehicle?’ ”
SULLIVAN, J., did not participate in the consideration or decision of this petition.